Citation Nr: 0906986	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a disability 
manifested by headaches, to include as due to exposure to 
ionizing radiation.

3.  Entitlement to service connection for sinusitis, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for allergies, to 
include as due to exposure to ionizing radiation.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disorder, claimed as chronic obstructive pulmonary 
disease, to include as due to exposure to ionizing radiation.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sterility, to include as due to exposure to ionizing 
radiation.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder, to include as due to exposure to ionizing 
radiation.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, to include as due to exposure to 
ionizing radiation.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus, to include as due to exposure to ionizing 
radiation.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as due to exposure to ionizing 
radiation.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis, other than that of the right wrist, to include as 
due to exposure to ionizing radiation.  

12.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the right wrist.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, granting entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
traumatic arthritis of the right wrist, with assignment of 
ratings therefor, and denying the original claims or claims 
to reopen for service connection for a lung disorder, 
sterility, a heart disorder, bilateral hearing loss, 
tinnitus, hypertension, arthritis, a stomach disorder, 
headaches, sinusitis, and allergies.  

By subsequent rating action in February 2007, the RO 
increased the rating assigned for the veteran's PTSD from 30 
to 50 percent, following which and prior to the perfection of 
the appeal for an initial rating for PTSD, the Veteran 
withdrew that matter from further appellate consideration.  
Such matter is therefore not within the Board's jurisdiction 
and it is not otherwise herein addressed.  

The veteran's claims for service connection for a lung 
disorder, sterility, hearing loss, and tinnitus, which are 
herein found to have been reopened with submission of new and 
material evidence, are addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus was most recently denied by a rating 
decision of June 2002; following notice to the Veteran of 
such action and of his appellate rights, no appeal was 
initiated within the time limits prescribed by law.  

2.  Entitlement to service connection for a lung disorder, 
sterility, a heart disorder, hypertension, and arthritis was 
most recently denied by a rating decision entered in August 
2003; following notice to the Veteran of such action and of 
his appellate rights, no appeal was initiated within the time 
limits prescribed by law.  

3.  Since entry of the June 2002 and August 2003 decisions 
outlined above, evidence raising a reasonable possibility of 
substantiating the veteran's claims for service connection 
for a lung disorder, sterility, bilateral hearing loss, and 
tinnitus, to include as due to radiation exposure, has been 
submitted.  

4.  Since entry of the August 2003 decision, the evidence 
submitted to reopen previously denied claims for service 
connection for a heart disorder, hypertension, and arthritis 
of other than the right wrist was not previously submitted to 
agency decision-makers, but it does not relate to an 
unestablished fact necessary to substantiate the claim; it 
is, in part, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claims sought to be reopened, and it does not raise a 
reasonable possibility of substantiating those claims.  

5. The preponderance of the evidence is against a nexus 
between a claimed diagnosis of sinusitis or an allergic 
disorder and any incident of or finding recorded during 
active service.  

6.  The preponderance of the evidence is against a nexus 
between a current diagnosis of a stomach disorder or a 
disability manifested by headaches and any finding recorded 
during service or any incident of active duty, to include 
exposure to ionizing radiation.  

7.  The veteran's service-connected residuals of traumatic 
arthritis of the right wrist are manifested by limitation of 
motion of the right wrist joint, tenderness on the dorsal 
aspect and pain at the extremes of palmar flexion; there is 
no medical evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The rating decision of July 2002, denying service 
connection for bilateral hearing loss and tinnitus, is final; 
new and material evidence with which to reopen such claims 
has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 3.156 (2008).  

2.  The rating decision of August 2003, denying service 
connection for a lung disorder, sterility, a heart disorder, 
hypertension, and arthritis (other than of the right wrist), 
is final; new and material has been received to reopen claims 
for service connection for a lung disorder and sterility, but 
no new and material evidence has been received to reopen the 
previously denied claims for service connection for a heart 
disorder, hypertension, or arthritis (other than of the right 
wrist).  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008; 
38 C.F.R. §§ 3.104, 3.156 (2008).  

3.  A stomach disorder was not incurred in or aggravated by 
service, nor is it due to in-service exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311, 3.326 (2008).

4.  A disability manifested by headaches were not incurred in 
or aggravated by service, nor is it due to in-service 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2008).

5.  Claimed sinusitis was not incurred in or aggravated by 
service, nor is it due to in-service exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311, 3.326 (2008).

6.  A claimed allergic disorder was not incurred in or 
aggravated by service, nor is it due to in-service exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2008).

7.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for traumatic arthritis of the right 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principe, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the appellant to substantiate and complete his 
claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of June 2006.  Such likewise 
afforded the appellant the notice required by Dingess-
Hartman. 

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempts to reopen previously 
denied claims for service connection for various disorders 
through the RO's letters of June 2006.  Thereby, the 
appellant was advised that he needed to submit new and 
material evidence to reopen the previously denied claims and 
was advised of what was required to establish service 
connection under the particular facts of this case.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
appellant prior to the RO's initial decision in July 2006 in 
accordance with Pelegrini.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

It is pertinent to note that Vazquez-Flores involved a claim 
for an increased rating, whereas this case entails only a 
claim for an initial rating in excess of 10 percent for 
traumatic arthritis of the right wrist, as opposed to a claim 
for an increased rating.  Since the rating issue in this case 
is downstream from that of service connection (for which a 
VCAA letter was duly sent), according to VAOPGCPREC 8-2003 
(Dec. 22, 2003), another VCAA notice is not required.  The 
record shows that the Veteran did receive VCAA notice 
specifically tailored to comply with Vasquez-Flores in terms 
of his claim for an initial rating for right wrist arthritis 
through the RO's March 2007 correspondence.  Therein, 
citation was made to DCs 5003 and 5215 and an explanation was 
provided as to the evaluation of ankylosis and limitation of 
motion.  Such letter was furnished to the veteran following 
the most recent statement of the case or supplemental 
statement of the case.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that this 
type of notice error is presumed prejudicial and that it is 
incumbent upon VA, not the veteran, to show why the error is 
nonprejudicial, i.e., harmless.  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication. To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores, supra.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service treatment records, as well as various 
examination and treatment records compiled during post-
service years by VA and non-VA sources, one or more 
statements from family, and a variety of photocopied 
articles.  In addition, the Veteran has been afforded VA 
medical examinations during the course of the instant appeal.  
The medical findings are shown to be comprehensive in scope 
and otherwise detailed regarding the severity of his right 
wrist arthritis.  That is, the examinations have provided 
findings that are adequate for rating purposes; there is no 
further duty to provide an examination or medical opinion 
with respect to the claim for an increased rating.  38 C.F.R. 
§§ 3.326, 3.327 (2008).  

There is no duty to provide an examination or medical opinion 
with respect to his claims for service connection for s 
stomach disorder, a disability manifested by headaches, 
sinusitis or an allergic disorder where current disability is 
not shown, or if shown, there is lacking competent evidence 
of a nexus between that disability and military service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  No VA 
medical examination has been afforded the Veteran as to any 
of the claims to reopen for service connection, and none is 
warranted in the absence of the receipt of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(C)iii.  

As the record is deemed to be adequate to permit the Board to 
fairly and accurately adjudicate each of the issues presented 
by this appeal, and the Veteran does not contend otherwise, 
the Board may proceed to adjudicate the merits of such claims 
without remand for additional action.  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Original Claims for Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

There are diseases that are presumptively service connected 
in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Second, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Third, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  Leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non- malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  If a claim is based on a 
disease other than one of those listed in 38 C.F.R. 
§ 3.311(b)(2), VA shall nevertheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease (that is, a disease that may be induced by ionizing 
radiation).  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.

When it is determined that a veteran (1) was exposed to 
ionizing radiation in service; (2) subsequently developed a 
radiogenic disease; and (3) such disease fist became manifest 
within a specified period, the claim will referred to the 
Under Secretary for Benefits for further consideration.  38 
C.F.R. § 3.311(b).  If, however, any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted to ionizing radiation under such 
circumstances.  Id.

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i) (2008).  The term "radiation-risk 
activity" means, inter alia, onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  38 
C.F.R. § 3.309(d)(3)(ii)(A) (2008).  The term "onsite 
participation" means, inter alia, during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft, or other equipment used 
in direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv)(A) (2008).

For tests conducted by the United States, The term 
"operational period" means, inter alia, for Operation 
REDWING the period May 5, 1956, through August 6, 1956.  38 
C.F.R. § 3.309(D)(v)(M) (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service treatment records are negative for any complaints or 
findings of a stomach disorder, headaches, sinusitis, or 
allergies, other than a general complaint of ear, nose, or 
throat trouble on a pre-induction medical examination in 
January 1956.  For years following service, there is no 
indication that the Veteran was suffering from any of the 
claimed disorders or that he had sought or received medical 
assistance therefor.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub. nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  

Many years after service, the existence of a gastroesophageal 
reflux disease with gas and bloating; benign colon polyps; 
and constipation, are indicated.  The Veteran has offered lay 
testimony that he suffers from headaches on a recurring 
basis, and although their presence is not confirmed by 
medical data, the Veteran is competent to describe what comes 
to him through his senses.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  He nevertheless lacks the 
medical background and training as to render competent his 
opinions as to medical diagnosis and etiology.  Espiritu, 
supra.  

The Board has considered the statements of the veteran's 
wife, who states that she is a retired nurse.  She alleges 
that the disabilities at issue either began during service or 
as the result of her husband's (the Veteran) service, to 
include his exposure to radiation.  The Board is cognizant of 
Court of Appeals for Veterans Claims' decisions finding that 
opinions of a registered nurse is competent medical evidence 
and requiring the Board to provide reasons or bases for 
finding those opinions unpersuasive.  See, e.g., Williams v. 
Brown, 4 Vet. App. 270, 273 (1993).  The nurse in this case 
has not provided any evidence of specialized training in the 
area of determining the etiology of diseases.  Physicians are 
presumably better qualified to provide an opinion on the 
diagnosis and etiology of diseases such as the disabilities 
at issue.  The Board is also hard pressed to assign much 
evidentiary weight to a retired nurse's opinion regarding the 
relationship between certain diseases and radiation exposure, 
particularly here where the veteran's wife has not pointed to 
any education or training in this area.  While conceding some 
probative value to the statements from the Veteran's spouse, 
the absence of pertinent abnormal findings recorded during 
service, the normal contemporaneously recorded separation 
examination, the absence of any relevant abnormal findings 
recorded for so many years after service and the examinations 
and opinions provided by physicians who have examined the 
veteran in recent years who again have more education and 
training in the diagnosis of diseases, all weigh against the 
claims for service connection.  For the aforementioned 
reasons, the Board finds that this latter evidence has 
significantly more probative value than statements provided 
by a nurse married to the claimant in support of her 
husband's claims for compensation benefits.     

The preponderance of the evidence is against a diagnosis of 
sinusitis or an allergic disorder.  Notwithstanding a showing 
of current disability involving a stomach disorder and 
headaches, the overwhelming preponderance of the evidence is 
against a nexus of either disability and the veteran's period 
of military service or any event thereof.  It, too, is not 
shown that either disorder is a radiogenic disease subject to 
a presumption of service connection on the basis of radiation 
exposure.  

The Board recognizes the veteran's contention that the 
aforementioned disorders are all secondary to his in-service 
exposure to radiation.  In this record, service personnel 
records verify the veteran's participation in Operation 
REDWING. Therefore, the Veteran is deemed to be a radiation-
exposed Veteran.  However, that status is not sufficient, by 
itself, to warrant presumptive service connection under the 
provisions of 38 C.F.R. § 3.309.  Rather, in order to warrant 
such a presumption, the Veteran must be diagnosed with one of 
the presumptive diseases specifically listed under 38 C.F.R. 
§ 3.309(d)(2).  In this case, none of the veteran's claimed 
disorders are specified as one of the disabilities presumed 
to be related to exposure to radiation pursuant to 38 C.F.R. 
§ 3.309.  Accordingly, service connection for the 
aforementioned disorders cannot be granted on a presumptive 
basis. 

In addition, the aforementioned disorders are not among the 
radiogenic diseases listed in 38 C.F.R. § 3.311.  Moreover, 
the Veteran has not identified or submitted any competent 
scientific or medical evidence that the disorders in question 
are due to in-service exposure to ionizing radiation.  To the 
extent that the Veteran himself points outs that there is a 
direct causal relationship between his stomach disorder and 
headaches and his in-service radiation exposure, such is not 
competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).




Claims to Reopen for Service Connection

Service connection for bilateral hearing loss and tinnitus 
was most recently denied by a rating decision of June 2002 
and the Veteran was advised of the denial action and of his 
appellate rights later in June 2002 at his address of record, 
following which no appeal was initiated within the time 
limits prescribed by law.  No evidence is provided to 
substantiate the Veteran's bare allegation of non-receipt of 
the denial notice and, in this instance, the presumption of 
administrative regularity applies under the circumstances of 
this case.  It is pertinent to note that the "presumption of 
regularity" supports the official acts of public officers, to 
include proper mailing of notification of decisions, and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vets. 
App. 307 (1992) (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  To that end, the June 
2002 action was rendered final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

Entitlement to service connection for a lung disorder, 
sterility, a heart disorder, hypertension, and arthritis was 
most recently denied by a rating decision entered in August 
2003.  Notice thereof followed later in August 2003, and no 
timely appeal was then initiated, thereby rendering the 
August 2003 action final.  Id.  There likewise is no evidence 
presented other than the veteran's bare allegation of non-
receipt of the August 2003 notice of the denial and appellate 
rights.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here, the definition of new and material evidence is as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Given the finality of the most recent denials of service 
connection in June 2002 and August 2003, as set forth above, 
the question at this juncture is whether new and material 
evidence has been presented to reopen the veteran's 
previously denied claims.  This necessitates a review of the 
evidence submitted prior to and subsequent to those most 
recent, final denials.  However, in this instance, notice is 
taken by the Board that the record includes evidence provided 
by the veteran's spouse who identifies herself as a retired 
nurse and who sets forth opinions, the credibility of which 
must be presumed for the limited purpose of this inquiry per 
Justus, supra, specifically linking the veteran's lung 
disorder and sterility to his in-service radiation exposure 
and his existing hearing loss and tinnitus to in-service 
acoustic trauma from weaponry.  Such evidence meets the 
requisites of 38 C.F.R. § 3.156, including raising a 
reasonable possibility of substantiating the claims for 
service connection for a lung disorder, sterility, hearing 
loss, and tinnitus.  To that extent, the previously denied 
claims therefor are reopened and such matters are further 
addressed in the remand portion of this document.  

As for the remaining claims, including the claims to reopen 
for service connection for a heart disorder, hypertension, 
and arthritis (other than that of the right wrist), the 
evidence on file in June 2002 included service treatment 
records, as well as a report of contact with the veteran's 
spouse as to in-service radiation exposure of the Veteran.  
On file at the time of entry of the August 2003 decision 
were, in addition to the foregoing items, VA outpatient 
treatment notes indicating treatment of the Veteran for 
coronary artery disease, hypertension, hearing loss, and 
arthritis, among other disorders.  

Received into the record since entry of the 2002 and 2003 
determination are additional VA treatment records, in 
addition to various internet articles involving radiation 
risks, military history, nuclear weapons testing, and 
geography, among others.  Also received was a statement from 
the veteran's spouse, a retired nurse, in support of his 
claims for VA compensation, but without setting forth any 
opinion therein specifically linking the veteran's heart 
disorder, hypertension, or arthritis to his period of 
military service or any event thereof.  It is also pertinent 
to note that the veteran's wife has not submitted any 
evidence to show that she has received any training in the 
area of determining the etiology of diseases such as 
cardiovascular disease or arthritis.  Such evidence was not 
previously submitted to agency decision-makers, but it does 
not, however, relate to an unestablished fact necessary to 
substantiate the claim.  It is, in part, cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
it does not raise a reasonable possibility of substantiating 
those claims.  As such, it is determined that new and 
material evidence has not been presented to reopen previously 
denied claims for service connection for a heart disorder, 
hypertension, or arthritis of other than the right wrist.  


Claim for Initial Rating for Right Wrist Arthritis

By its rating action of July 2006, the RO established service 
connection for traumatic arthritis of the right wrist.  At 
that time, a 10 percent rating was assigned under DC 5010-
5215, effective from March 2006.  A timely appeal as to the 
rating then assigned was initiated by the Veteran and later 
perfected within the time limits prescribed by law.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

When assigning a disability rating for a musculoskeletal 
disability, it is necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Consideration of pain and functional loss is required only 
with respect to those DCs where the basis for rating is 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

Traumatic arthritis is ratable as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated in 
accordance with 38 C.F.R. § 4.71a, DC 5003, which provides 
that when arthritis is established by X-ray findings it will 
be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.

DC 5215 provides for a 10 percent rating for limitation of 
motion of the wrist where dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with 
forearm.  38 C.F.R. § 4.71a, DC 5215.

Under DC 5214, a 50 percent rating is assigned for ankylosis 
of the major wrist when ankylosis is unfavorable, in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 40 percent rating is assigned for ankylosis of the major 
wrist when there is ankylosis in any other position except 
favorable.  A 30 percent rating is assigned for ankylosis of 
the major wrist that is favorable in 20 degrees to 30 degrees 
dorsiflexion. Extremely unfavorable ankylosis will be rated 
as loss of use of the hands under DC 5125.  38 C.F.R. 
§ 4.71a, DC 5214.

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2008).  The DCs pertaining to 
impairment of the elbow, forearm, wrist, hand, and fingers 
apply different disability ratings based upon whether the 
major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 5213 
through 5230.

VA medical examination in June 2006 showed no deformity, 
effusion, instability, or swelling of the right wrist.  There 
was mild tenderness on the dorsal aspect, without redness or 
heat.  No abnormal movement or guarding of movement was 
indicated.  Palmar flexion was to 65 degrees without pain; 
additional palmar flexion was to 70 degrees but with pain.  
Dorsiflexion was to 65 degrees and ulnar deviation was to 40 
degrees, both without pain.  Radial deviation was to 15 
degrees without pain and up to 20 degrees with pain, which 
was tolerated.  No additional limitation of motion due to 
pain, weakness, fatigue, or repetitive use was shown and 
there was no weakened movement or incoordination.  X-rays 
revealed a few erosions scattered through the carpal; the 
distal radius and ulna appeared to be intact.  The diagnosis 
was of mild traumatic arthritis of the right wrist with none 
to minimal loss of function due to pain and stiffness.  

Notice is taken that the Veteran is already in receipt of the 
highest schedular evaluation assignable under DC 5215 on the 
basis of limitation of motion of his right wrist.  There is 
no foundation for the assignment of a separate evaluation on 
the basis of arthritis of the right wrist, as the basis for 
rating arthritis is also limitation of motion.  See 
VAOPGCPREC 9- 2004, 69 Fed. Reg. 59990 (2004); VAOPGCPREC 9-
98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997).  The only other DC pertaining specifically to 
the wrist requires a showing of ankylosis in varying degrees, 
but there is no showing that the residuals of the veteran's 
right wrist arthritis are manifested by ankylosis.  The 
veteran's wife, a registered nurse, has not provided any 
evidence indicating that the veteran has ankylosis of the 
right wrist. 

Because the veteran's right wrist disability is currently 
assigned the maximum disability rating available under 38 
C.F.R. § 4.71a, DC 5215, the existence of objective evidence 
of pain or additional motion loss with repetitive motion does 
not warrant the assignment of an increased schedular 
evaluation under 38 C.F.R. §§ 4.40, 4.45 or DeLuca, given 
that pain or functional loss cannot be the basis for an award 
under a DC in excess of the maximum evaluation under that 
particular DC.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Furthermore, there is no indication of any 
additional loss of motion due to pain, flare-ups, weakness, 
repetitive use, or incoordination.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for the veteran's 
traumatic arthritis of the right wrist.  Accordingly, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a stomach disorder, to include as due 
to exposure to ionizing radiation is denied.

Service connection for headaches, to include as due to 
exposure to ionizing radiation is denied.

Service connection for sinusitis, to include as due to 
exposure to ionizing radiation is denied.

Service connection for allergies, to include as due to 
exposure to ionizing radiation is denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a lung disorder, 
claimed as chronic obstructive pulmonary disease, to include 
as due to exposure to ionizing radiation.  

New and material evidence has been received to reopen a claim 
of entitlement to service connection for sterility, to 
include as due to exposure to ionizing radiation.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a heart 
disorder, to include as due to exposure to ionizing 
radiation.  

New and material evidence has been received to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss, to include as due to exposure to ionizing radiation.  

New and material evidence has been received to reopen a claim 
of entitlement to service connection for tinnitus, to include 
as due to exposure to ionizing radiation.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hypertension, 
to include as due to exposure to ionizing radiation.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for arthritis, 
other than that of the right wrist, to include as due to 
exposure to ionizing radiation.  

An initial rating in excess of 10 percent for traumatic 
arthritis of the right wrist is denied.  


REMAND

Based on the reopening of the veteran's previously denied 
claims for service connection for a lung disorder, sterility, 
hearing loss, and tinnitus, further procedural and 
evidentiary development is deemed to be in order, prior to 
entry of final decisions as to each reopened claim.  
Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. § 
3.159, the Veteran should be notified of 
what information and evidence are still 
needed to substantiate his reopened 
claims for service connection for a lung 
disorder, sterility, hearing loss, and 
tinnitus, to include as due to exposure 
to ionizing radiation.  He should be also 
advised that VA is obligated to obtain 
any relevant VA or other government 
records, such as those compiled by or on 
behalf of the service department, which 
are identified.  If requested, VA will 
also assist him in obtaining updated 
records of treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.

2.  Records of VA medical care, not 
already on file, which pertain to any of 
the disabilities herein at issue, should 
be obtained for inclusion in the claims 
folder.  

3.  Thereafter, the Veteran should be 
afforded VA respiratory, urological, ear 
examinations, along with audiological 
testing, for the purpose of ascertaining 
the nature and etiology of the claimed 
disorders involving the lungs, sterility, 
hearing loss, and tinnitus.  The claims 
folder should be furnished to each VA 
examiner for review and the report 
compiled by such examiner(s) should 
indicate whether the claims folder was 
made available and reviewed.

In terms of the veteran's lung disorder, 
the VA examiner is requested to offer an 
opinion, with supporting rationale as to 
the following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
chronic lung or pulmonary 
disease that is currently 
present began during service or 
is causally linked to any 
incident of the veteran's 
period of military service from 
March 1956 to October 1957, 
inclusive of in-service 
radiation exposure during 
Operation REDWING or otherwise?

Regarding claimed sterility, the VA 
examiner should offer an opinion, with 
supporting rationale as to the following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
indicated sterility began 
during service or is causally 
linked to any incident of the 
veteran's period of military 
service from March 1956 to 
October 1957, inclusive of in-
service radiation exposure 
during Operation REDWING or 
otherwise? 

The ear, nose, and throat examiner is 
requested to offer an opinion, with 
supporting rationale as to the following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
hearing loss for VA purposes 
and/or tinnitus had its onset 
during service or is causally 
linked to any incident of the 
veteran's period of military 
service from March 1956 to 
October 1957, inclusive of in-
service radiation exposure 
during Operation REDWING or as 
a result of acoustic trauma? 

Use by each examiner of the "at least as 
likely as not" language in responding is 
required.  Each examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

If any examiner must resort to 
speculation to answer any of the 
foregoing questions, he or she should so 
indicate.

4.  Lastly, the veteran's reopened claims 
for service connection for a lung 
disorder, sterility, hearing loss, and 
tinnitus, to include as due to exposure 
to ionizing radiation, should be 
initially adjudicated on the basis of all 
the evidence on file and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim(s) 
for benefits.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


